Cortes v MMC Residential Corp., I., Inc. (2017 NY Slip Op 03449)





Cortes v MMC Residential Corp., I., Inc.


2017 NY Slip Op 03449


Decided on May 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2017

Acosta, J.P., Renwick, Moskowitz, Feinman, Gesmer, JJ.


3153 309222/12

[*1]Gloria Cortes, Plaintiff-Appellant,
vMMC Residential Corp., I., Inc., Defendant-Respondent.


Shayne, Dachs, Sauer & Dachs, LLP, Mineola (Jonathan A. Dachs of counsel), for appellant.
Kaufman Borgeest & Ryan LLP, Valhalla (David Bloom of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered December 28, 2015, which granted defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
As the movant on a motion to dismiss the complaint pursuant to CPLR 3212, the burden is on defendant to establish its prima facie entitlement to summary judgment (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Defendant's moving papers did not make a prima facie showing that it was an out-of-possession landlord (Winegrad, 64 NY2d at 853). Defendant also did not make a prima facie showing that MMC is an alter ego of Montefiore (see Ortiz v Rose Nederlander Assoc., Inc., 90 AD3d 454, 454 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2017
CLERK